Citation Nr: 0526103	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant or claimant is the widow of the veteran, who 
served on active duty from June 1942 to December 1945.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Los Angeles 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2003, the Board undertook additional development of the 
evidence under 38 C.F.R. § 19.9(a)(2)(then in effect).  In 
October 2003, the claim was remanded for notice, initial RO 
consideration, and additional development


FINDINGS OF FACT

1.  The veteran died in January 2001, at the age of 79; the 
immediate cause of death listed on the certificate of death 
was cardiac arrest due to cardiac arrhythmia, congestive 
heart failure, and arteriosclerotic heart disease; 
significant conditions contributing to death but not related 
to the underlying cause of death included 
obstructive/restrictive lung disease, pneumonia, and gout.

2.  The veteran had established service connection for a 
right knee disability, rated 60 percent; a total disability 
rating based on individual unemployability (TDIU) due to 
service connected disability was assigned from August 22, 
1997.

3.  The cardiovascular disease and the chronic obstructive 
pulmonary disease (COPD) which were the identified causes of 
the veteran's death were not manifested in service; 
cardiovascular disease was not manifested in the veteran's 
first postservice year; and cardiovascular disease and COPD 
are not shown to have been related to then veteran's active 
service.

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected right knee disability 
substantially or materially contributed to cause or hastened 
his death or was an underlying cause of the death-causing 
cardiovascular and respiratory disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The appellant was provided notice of the provisions of VCAA 
in June 2001 correspondence (just prior to the rating 
decision appealed), in August 2001 and April 2003 
correspondence, and in a January 2005 supplemental statement 
of the case (SSOC).  She was notified (in June 2001 
correspondence, in the June 2001 decision, in a subsequent 
rating decision, in the March 2002 SOC, and in the SSOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  

August 2001 and April 2003 correspondence and the SSOC 
informed the appellant of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate her claim.  Regarding content of 
notice, June and July 2001 rating decisions, the SOC, and the 
SSOC the informed her of what the evidence showed and why the 
claim was denied.  She was advised by June 2001, August 2001, 
April 2003, and, March 2004 correspondence, that VA would 
make reasonable efforts to help her get pertinent evidence, 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The June 2001, August 2001, and April 2003 correspondence, as 
well as the SSOC advised her of what the evidence must show 
to establish entitlement to service connection (for cause of 
death), and those documents advised the appellant of what 
information or evidence VA needed from her.  The March 2004 
correspondence specifically asked her to complete and sign 
releases for each non-VA doctor and medial care facility, 
including final private treatment at the Bakersfield Heart 
Hospital, that included treatment for the veteran's cause of 
death, or to submit the records herself.  The SSOC expressly 
advised her to "provide any evidence in the claimant's 
possession that pertains to the claim."  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the record includes Service 
Medical Records (SMRs), private medical records, 
correspondence from Dr. R.H., Dr. V.K. and the veteran's 
daughter (a nurse), and VA medical records.  The Board sought 
additional development.  The development, to include a review 
of the claims file by a VA physician who provided a medical 
advisory opinion, has been completed.  Subsequently, the 
claim was reviewed de novo.  (See January 2005 SSOC).  VA has 
obtained all pertinent/identified records, and all evidence 
constructively of record has been secured.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.	Factual Background

The veteran died in January 2001, at age 79.  His death 
certificate lists cardiac arrest as the immediate cause of 
death due to cardiac arrhythmia, congestive heart failure, 
and arteriosclerotic heart disease.  Obstructive/restrictive 
lung disease, pneumonia, and gout are listed as significant 
conditions contributing to death but not related to the 
underlying cause of death.  At the time of the veteran's 
death, service connection was in effect for a right knee 
disability, rated 60 percent disabling.  A June 2000 rating 
decision had granted TDIU, effective from August 22, 1997.  
Essentially, the appellant and her representative contend 
that the veteran's service-connected knee disability caused 
or contributed to cause his death.  

The veteran's SMRs are negative for any complaints, 
treatment, or findings for any conditions that caused or 
contributed to the veteran's death.  An April 1945 record 
shows that the veteran was treated for severe sprain of the 
medial collateral ligament in the right knee joint another 
record diagnosed bursitis of the right knee.  

Postservice medical records include correspondence dated in 
August 1985 from Dr. J.F. indicating that the veteran's right 
knee disability required total knee arthoplasty in 1983.  
Correspondence dated in July 1997 noted that he had 
progressive loss of function of his right knee and could only 
ambulate with a walker.  

On February 1998 VA examination it was noted that the veteran 
was in a wheelchair, but was able to use a walker.  

November 1998 to May 1999 VA outpatient treatment records 
show treatment for a right knee disability and that a scooter 
was prescribed.  Physical examination revealed irregular 
heart rhythm and that there was a question as to whether the 
veteran's past medical history included irregular heart 
rhythm.  

July 1996 to March 1998 treatment records from Kern Bone and 
Joint Specialists, Inc. included an impression of a failed 
right total knee replacement, chronic obstructive pulmonary 
disease (COPD), and congestive heart failure (CHF).  It was 
noted that the veteran sustained an intercurrent right knee 
injury in 1996 which exacerbated the right knee disability.  
He had a history of gouty arthritis and underwent low back 
surgery in 1996.  It was noted that he was at an increased 
risk for a revision total knee replacement due to other 
medical problems.  

An October 1999 VA examination revealed that the veteran was 
unable to stand or walk at all; he was 100% wheelchair bound.  
It was noted that he had a lung disability "all his life" 
since working with cattle.  He could not be fully examined 
because of his immobility/weight (260 lbs).  The diagnoses 
included COPD, status post cervical fusion, status post 
lumbar spine infusion, status post right knee injury with 
residual sprain and degenerative arthritis of the right knee, 
and status post right knee replacement with residuals of 
limited range of motion.  The examiner also noted that the 
veteran's daily activities were significantly affected by his 
disabilities, in which he was unable to perform self-care, to 
shower by himself, to dress and undress himself, to perform 
light and heavy housework, and to do things outside of the 
house.  The examiner opined that the veteran was 100% 
unemployable secondary to his right knee problem.  
In February 2001 correspondence, Dr. R.H. indicates that the 
veteran had numerous medical problems as listed on his death 
certificate.  Dr. R.H. notes that because of his CHF and lung 
disease he was confined to a wheelchair and this lack of 
physical activity and deconditioning, likely further 
contributed to his death.  

In February 2001 correspondence, Dr. V.K. noted that, "a 
lack of exercise did not help his [the veteran's] cardiac 
condition."  Diagnoses listed were cardiac arrest, cardiac 
arrhythmia, and congestive heart failure.  

In January 2002 correspondence, the veteran's daughter, a 
nurse, indicated that as her father's knee problems 
increased, his physical activities decreased.  She asserted 
that this lack of physical activity had a direct impact on 
his health and was the underlying cause of his significant 
chronic health problems.  Furthermore, the health problems 
which led to his death were secondary to immobility which all 
started with the significant war injury to his knee.  

In June 2002 correspondence, Dr. R.H. indicated that as the 
veteran became older, his chronic knee problems took its toll 
on his total health, to the point where he was essentially 
immobilized.  Dr. R.H. opined that "it is as likely as not, 
the lack of physical activity which was caused by the 
veteran's inability to walk due to his service connected knee 
condition contributed to his pneumonia and eventual cardiac 
arrest."  

In an October 2002 statement, the veteran's representative 
claimed that the severity of the veteran's knee and it's 
affect on his mobility hastened the veteran's death and 
should be considered a contributory cause of death.  
 
In November 2004, a VA medical doctor reviewed the claims 
file and opined that "THERE IS NO PLAUSIBLE CASUAL 
RELATIONSHIP BETWEEN THE VETERAN'S [SERVICE CONNECTED] KNEE 
CONDITION AND HIS DEATH DUE TO OR CONTRIBUTED TO BY TH 
EFACTORS LISTED" (emphasis in original).  The examiner 
explained that it is clear that the veteran's presumably 
disabling knee condition caused him to be confined to a 
wheelchair; however, there are a number of excellent 
cardiovascular exercises which can be performed from a seated 
position.  Confinement to a wheelchair certainly makes any 
weight bearing exercise problematic, but does not make 
exercise impossible for the veteran who desires to use 
exercise to help prevent cardiovascular disease.   

III.	Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including cardiovascular disease, atherosclerotic 
cardiac disease, or respiratory disease, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The primary cause of the veteran's death was cardiac arrest 
due to cardiac arrhythmia, congestive heart failure, and 
arteriosclerotic heart disease.  Significant conditions 
contributing to his death included obstructive/restrictive 
lung disease, pneumonia, and gout.  There is no evidence that 
such diseases were manifested in service or for many years 
thereafter; and it is not alleged otherwise.  Accordingly, 
service connection for the cause of the veteran's death on 
the basis that the death-causing cardiovascular and 
respiratory diseases were incurred or aggravated in service 
is not warranted.

The appellant's theory of entitlement to the benefit sought 
is essentially one of secondary service connection.  It is 
alleged that the veteran's wheelchair-bound status resulted 
from his service-connected right knee disability, and that 
resulting inactivity compromised his cardiovascular health 
becoming a material factor in causing his death.  [It is 
noteworthy that the veteran's treating physician, Dr. R.H., 
had indicated that the veteran was wheelchair-bound due to 
his congestive heart failure and lung disease - not the knee 
disability, that the veteran had cervical an lumbar post-
fusion disabilities that clearly had an impact on his 
mobility, and that when the veteran sustained an intercurrent 
knee injury (superimposing pathology on the service connected 
disability), it was opined that the veteran's various other 
medical problems contraindicated surgery. 

Regardless, the etiology of a medical disability is a medical 
question, and requires medical expertise.  Significantly, it 
appears that Dr. V.K., Dr. R.H., and the veteran's daughter 
(a nurse) were unfamiliar with the veteran's complete claims 
file, including his medical treatment records.  When they 
opine (in essence) that the veteran's immobility caused his 
death-causing disabilities, they make no mention of the 
veteran's lung problems pre-existing his wheelchair-bound 
status, or comment as to the impact of the veteran's cervical 
and lumbar spine disabilities, his weight, or his COPD on his 
mobility (Dr. R.H. had previously attributed the veteran's 
wheelchair bound status to his lung and cardiovascular 
disorder, and his opinions appear to be inconsistent.).  
Medical opinions based on an incomplete medical history have 
limited probative value.  Additionally, Dr. V.K. and Dr. R.H. 
did not explain the rationale for their opinions.  The VA 
physician who provided the advisory opinion in November 2004 
reviewed the entire record and provided an explanation for 
his opinion (that was consistent with the record).  
Accordingly, that opinion must be given greater probative 
weight.  The VA examiner opined, in essence, that the 
veteran's service-connected knee disability neither caused 
his death nor contributed to the factors listed on the death 
certificate, and gave supporting rationale.  While the 
appellant and her representative may believe that the 
veteran's service-connected disability caused or contributed 
to cause his death, they are laypersons, with no competence 
to offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).  The preponderance of the 
evidence is against a finding that the veteran's service 
connected right knee disability substantially or materially 
contributed to cause his death, and against the instant 
claim.  See 38 C.F.R. § 3.312(c).  Accordingly, it must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


